DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show bottom portion 132b as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to because of the below reasons:
in Fig. 4, the axis P extends in the radial direction, which contradicts the Specification disclosing “a central axis of each of the plurality of fuel injection holes is oblique in a same direction with respect to a radial direction of the mixing tube (p. 2, [0007])”.
in Fig. 6, the upstream plate 111 was not shown. Fig. 8 is a schematic perspective view of a portion of the inlet of the burner showed in Fig. 6 when viewed from upstream where the upstream plate was shown. Therefore, the Figures currently contradict each other.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [0043], the recitation “when the mixing tube 131 is viewed in the axial direction of the mixing tube 131, the central axes O of the fuel injection holes 133” is believe in error for - -when the mixing tube 131 is viewed in the axial direction of the mixing tube 131, the central axis [[O]] P of the fuel injection holes 133, to the radial direction of the mixing tube 131- -.
Appropriate correction is required.

Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities.  
Regarding claim 1, in l. 6, the recitation “… an axial direction of the mixing tube” is believed in error for - -… an axial direction of the at least one mixing tube- -. The same error also appears in c. 1, l. 8 and c. 6, l. 3.
Regarding claim 6, in l. 3, the recitation “the central axis of each of the fuel injection holes is oblique to the radial direction of the mixing tube” is believed in error for - -the central axis of each of the plurality of fuel injection holes is oblique to the radial direction of the mixing tube- -.
Regarding claim 8, in l. 3, the recitation “wherein the plurality of mixing tubes is disposed so as to extend inside one fuel plenum” is believed in error for - -wherein the plurality of mixing tubes is disposed so as to extend inside [[one]] the fuel plenum--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1 and its dependents, 
in l. 4, the recitation “a plurality of fuel injection holes for injecting a fuel supplied to the fuel plenum into the interior of the at least one mixing tube” is unclear whether a plurality of fuel injection holes are supplied to the fuel plenum or whether a fuel is supplied to the fuel plenum. It is also unclear as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are whether a plurality of fuel injection holes are located on the fuel plenum, or whether a plurality of fuel injection holes are located on the mixing tube, or whether a plurality of fuel injection holes are located on some other structure. 
ll. 7-9, the recitation “a central axis of each of the plurality of fuel injection holes is oblique in a same direction with respect to a circumferential direction of the mixing tube, to a radial direction of the mixing tube” is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It is also unclear on whether the fuel injection holes are oblique relative to both the circumferential direction and the radial direction, or whether the fuel injection holes are oblique in the same direction as the circumferential direction (not supported by 112a because a hole can’t be formed through the wall if it is in the same direction of the wall), or whether the fuel injection holes are oblique in the same direction as the radial direction, and the direction is not the same direction as the circumferential direction.
Regarding claim 2, the recitation “the plurality of fuel injection holes is disposed in the at least one mixing tube” renders the claim indefinite because it is unclear whether all mixing tubes have the same plurality of fuel injection holes, or whether one of the at least one mixing tubes has plurality of fuel injection holes, or whether some of the at least one mixing tubes have a plurality of fuel injection holes. 
Regarding claim 3 and its dependents, the recitation “the mixing tube” lacks antecedent basis. The recitation also renders the claim indefinite because it is unclear whether there is a nozzle member in one of the mixing tubes, or whether there is a nozzle member for each of the mixing tubes, or whether one nozzle member is shared by all the mixing tubes. 
Regarding claims 4 and 7, the term “partitioning” is unclear because where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “partitioning” is used to mean “defined by,” while the accepted meaning is “divided by.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uhm (US Patent No. 9506654) in view of Golladay (US Patent No. 6623267).
Regarding claim 1, Uhm teaches the invention as claimed: a burner (Uhm Fig. 2), comprising: 
at least one mixing tube (Uhm 24, Fig 6) extending inside a fuel plenum (Uhm 40, Fig. 6) and having an interior (Uhm annotated Fig. 6) configured to be supplied with an air (Uhm Col. 4, ll. 1-5, annotated Fig. 6); and 
a plurality of fuel injection holes (Uhm 48, Fig. 6) for injecting a fuel (Uhm Col. 4, ll. 57-59) supplied to the fuel plenum into the interior (Uhm 40, Fig. 6) of the at least one mixing tube (Uhm 24, Fig. 6), 
wherein, when the at least one mixing tube (Uhm 24, Fig. 6) is viewed in an axial direction of the mixing tube, a central axis (Uhm annotated Fig. 6) of each of the plurality of fuel injection holes (Uhm 48, Fig. 6) is oblique (Uhm annotated Fig. 6) in a same direction to a radial direction of the mixing tube (Uhm Fig. 6).

    PNG
    media_image1.png
    720
    792
    media_image1.png
    Greyscale

Uhm further teaches, in Col. 4, ll. 55 – 65, the fuel ports 48 may be angled radially, axially, and/or azimuthally to project and/or impart swirl to the fuel flowing through the fuel ports 48 and into the tubes 24.
Uhm does not teach central axis of each of the plurality of fuel injection holes is oblique in a same direction with respect to a circumferential direction of the mixing tube. 
However, Golladay teaches a burner with at least one mixing tube (Golladay title) extending inside a fuel plenum (Golladay 18, Fig, 3) and fuel injection holes to inject fuel from the fuel plenum into the mixing tubes (Golladay 40, Fig 2), wherein the fuel injection holes (Golladay 20, Fig 2) is oblique in a same direction to a radial direction and a circumferential direction (Golladay Figs 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Uhm with Golladay’s teaching of a central axis of each of the plurality of fuel injection holes are oblique in a same direction with respect to a circumferential direction of the mixing tube to impart a swirl to the air flowing  through the mixing tube and enhance mixing of fuel and air prior to combustion (Golladay Col. 2, ll. 65-67), which allows the gas/air mix to burn more efficiently thereby decreasing the gas usage and increasing efficiency (Golladay Col. 3, ll. 45-50).

Regarding claim 2, Uhm in view of Golladay teaches the invention as claimed and as discussed above. Uhm further teaches wherein the plurality of fuel injection holes (Uhm 48, Fig. 6) is disposed in the at least one mixing tube (Uhm 24, Fig. 6).

Regarding claim 6, Uhm in view of Golladay teaches the invention as claimed and as discussed above. Uhm further teaches wherein, in a cross-section in the axial direction of the at least one mixing tube (Uhm Fig. 6), the central axis of each of the fuel injection holes is oblique to the radial direction of the mixing tube (Uhm annotated Fig. 6).

Regarding claim 7, Uhm in view of Golladay teaches the invention as claimed and as discussed above. Uhm further teaches the burner (Uhm Fig. 2) comprising an upstream plate (Uhm 32, Fig. 6) and a downstream plate (Uhm 44, Fig. 6) partitioning the fuel plenum (Uhm 40, Fig. 6), wherein the at least one mixing tube (Uhm 24, Fig. 6) is disposed so as to penetrate the upstream plate and the downstream plate (Uhm Fig. 6).

Regarding claim 8, Uhm in view of Golladay teaches the invention as claimed and as discussed above. Uhm further teaches wherein the at least one mixing tube includes a plurality of mixing tubes (Uhm 24, Fig. 6), and wherein the plurality of mixing tubes (Uhm 24, Fig. 6) is disposed so as to extend inside one fuel plenum (Uhm Fig. 6).

Regarding claim 9, Uhm in view of Golladay teaches the invention as claimed and as discussed above. Uhm further teaches a combustor (Uhm abstract), comprising: the burner (Uhm Fig. 2) according to claim 1; and a combustion liner (Uhm 22, Fig. 1) disposed downstream of the burner (Uhm Fig. 1).
Regarding claim 10, Uhm in view of Golladay teaches the invention as claimed discussed above. Uhm further teaches a gas turbine (Uhm Col. 1, l. 23) comprising the combustor according to claim 9.

Claims 3-5  are rejected under 35 U.S.C. 103 as being unpatentable over Uhm (US Patent No. 9506654) in view of Golladay (US Patent No. 6623267) and Zuo (US PGPUB 20110197587).

Regarding claim 3, Uhm in view of Golladay teaches the invention as claimed and as discussed above. Uhm in view of Golladay does not teach a nozzle member at least partially disposed axially upstream of the mixing tube, the nozzle member forming an upstream space communicating with the fuel plenum, wherein the plurality of fuel injection holes is disposed in the nozzle member. 
However, Zuo teaches a nozzle member (Zuo annotated Fig. 4) at least partially disposed axially upstream (Zuo annotated Fig. 4) of the mixing tube (Zuo annotated Fig. 4), the nozzle member (Zuo annotated Fig. 4) forming an upstream space (Zuo annotated Fig. 4) communicating with the fuel plenum (Zuo 408, Fig, 4), wherein the plurality of fuel injection holes (Zuo 406, Fig, 4) is disposed in the nozzle member (Zuo annotated Fig. 4).

    PNG
    media_image2.png
    621
    981
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Uhm in view of Golladay with Zuo’s teaching of placing nozzle members upstream of the mixing tubes to injection fuel into the mixing tubes because such nozzle members reduced the diameter of the mixing tube from x to x’ (Zuo Fig. 6) to facilitate reducing the potential for flame-holding in the region where the fuel enters and begins to mix with the air by increasing the air velocity (Zuo [0026, top half]), thus the higher velocity flow of the air in the entry region of fuel acts to reduce the possibility of the fuel combusting in the mixing tubes (Zuo [0026, top half]).
	
Regarding claim 4, Uhm in view of Golladay and Zuo teaches the invention as claimed and as discussed above. Uhm in view of Golladay and Zuo discussed so far does not teach an upstream plate and a downstream plate partitioning the fuel plenum, wherein the nozzle member is supported by the upstream plate.
However, Zuo further teaches an upstream plate (Zuo annotated Fig. 4) and a downstream plate (Zuo annotated Fig. 4) partitioning the fuel plenum (Zuo 408 Fig. 4), wherein the nozzle member (Zuo annotated Fig. 4) is supported by the upstream plate (Zuo annotated Fig. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Uhm in view of Golladay and Zuo with Zuo’s further teaching of upstream plate and a downstream plate partitioning the fuel plenum, wherein the nozzle member is supported by the upstream plate for the same reasons discussed in the Claim 3 rejection above.

	Regarding claim 5, Uhm in view of Golladay and Zuo teaches the invention as claimed and as discussed above. Uhm further teaches wherein the at least one mixing tube (Uhm 24, Fig. 6) includes a plurality of mixing tubes (best seen in Uhm Figs. 3 and 6). 
Uhm in view of Golladay and Zuo discussed so far does not teach the nozzle member includes a plurality of the fuel injection holes configured to inject the fuel into the plurality of mixing tubes, respectively.
However, Zuo further teaches wherein the nozzle member (Zuo annotated Fig. 4) includes a plurality of the fuel injection holes (Zuo 406, Fig. 4) configured to inject the fuel into the plurality of mixing tubes, respectively (Zuo Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Uhm in view of Golladay and Zuo with Zuo’s further teaching of wherein the nozzle member includes a plurality of the fuel injection holes configured to injection the fuel into the plurality of mixing tubes, respectively, for the same reasons discussed in the Claim 3 rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741                    
                                                                                                                                                                                    /STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741